J. A20018/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

A.D.C.                                      :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                     v.                     :
                                            :
D.C.,                                       :          No. 568 MDA 2017
                                            :
                          Appellant         :


                  Appeal from the Order Entered March 20, 2017,
                in the Court of Common Pleas of Columbia County
                    Orphans’ Court Division at No. 365 of 2016


BEFORE: GANTMAN, P.J., PANELLA, J., AND FORD ELLIOTT, P.J.E.


CONCURRING STATEMENT BY FORD ELLIOTT, P.J.E.:

                                                     FILED OCTOBER 23, 2017

        I join the Majority only as to its finding of waiver for Mother’s failure to

truly object to the trial court’s ruling. I do not join the Majority’s discussion

of the merits.